Citation Nr: 1418762	
Decision Date: 04/28/14    Archive Date: 05/06/14	

DOCKET NO.  09-11 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES
 
1. Entitlement to service connection for a genitourinary disorder, claimed as "kidney problems," to include as secondary to posttraumatic stress disorder.

2.  Entitlement to service connection for hypertension, to include as secondary to "kidney problems" and/or posttraumatic stress disorder.  

3.  Entitlement to service connection for a gastrointestinal disorder, to include as secondary to posttraumatic stress disorder.

4.  Entitlement to an evaluation in excess of 50 percent for posttraumatic stress disorder.
 
 
REPRESENTATION
 
Appellant represented by:  Vietnam Veterans of America
 
 
ATTORNEY FOR THE BOARD
 
Stephen F. Sylvester, Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from June 1968 to June 1970, to include service in the Republic of Vietnam.

This case comes before the Board of Veterans Appeals (Board) on appeal of a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida, as well as July 2009 rating decision by the VARO in Los Angeles, California.  The case was certified to the Board by the Los Angeles, California, RO.
 
Based on a review of the claims folder, the Veteran has not perfected an appeal regarding his claim of entitlement to service connection for a chronic back disorder.  38 U.S.C.A. § 7105 (West 2002).  Accordingly, the Board will confine its review solely to those issues listed on the title page of this decision.
 
This case was previously before the Board in February 2013, at which time it was remanded for additional development.  The case is now, once more, before the Board for appellate review.  
 
 
FINDINGS OF FACT
 
1.  A chronic genitourinary disorder, to include "kidney problems," is not shown to have been present in service, or for many years thereafter, nor is it the result of any incident or incidents of the Veteran's period of active military service, or in any way causally related to a service-connected disability or disabilities, including posttraumatic stress disorder.  
 
2.  Hypertension is not shown to have been present in service, or for many years thereafter, nor is it the result of any incident or incidents of the Veteran's period of active military service, or in any way causally related to a service-connected disability or disabilities, to include posttraumatic stress disorder.
 
3.  A chronic gastrointestinal disorder is not shown to have been present in service, or for many years thereafter, nor is it the result of any incident or incidents of the Veteran's period of active military service, or in any way causally related to a service connected disability or disabilities, to include posttraumatic stress disorder.
 
4.  The Veteran's service-connected posttraumatic stress disorder is not currently manifested by occupational and social impairment, with deficiencies in most areas.  

 
CONCLUSIONS OF LAW
 
1.  A chronic genitourinary disorder was not incurred in or aggravated by active military service, nephritis may not be presumed to have been so incurred, and a chronic genitourinary disorder is not caused or aggravated by a service connected disorder.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).
 
2.  Hypertension was not incurred in or aggravated by active military service, nor may such a disability be presumed to have been so incurred, and hypertension is not proximately due to, the result of, or aggravated by a service-connected disability or disabilities .  38 U.S.C.A. §§ 1101, 1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).  
 
3.  A chronic gastrointestinal disorder was not incurred in or aggravated by active military service, and a peptic ulcer may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).  
 
4.   The criteria for an evaluation in excess of 50 percent for service-connected posttraumatic stress disorder have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.130 and Part 4, Diagnostic Code 9411 (2013).  
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
Veterans Claims Assistance Act of 2000 (VCAA)
 
In the case at hand, the requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  There is no issue as to whether the Veteran was provided an appropriate application form, or the completeness of his application.  VA notified the Veteran in correspondence of December 2006, March 2007, May 2009, March and April 2013, and September 2013 of the information and evidence needed to substantiate and complete his claims, to include notice of what part of that evidence was to be provided by him, and what part VA would attempt to obtain.
 
VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claims, and, as warranted by law, affording him appropriate VA examinations.  As to the issues currently before the Board, there is no evidence that additional records have yet to be requested, or that additional examinations are in order.
 
Finally, in reaching this determination, the Board has reviewed all the evidence in the Veteran's claims file, which includes his multiple contentions, as well as service treatment records, VA (including Virtual VA and Veterans Benefits Management System) and private treatment records and examination reports.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claims, and what the evidence in the claims file shows, or fails to show, with respect to those claims.  See Gonzales v. West, 218 F.3d 178, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).
 
Service Connection
 
The Veteran seeks entitlement to service connection for genitourinary and gastrointestinal disorders, and for hypertension.  In pertinent part, it is contended that these disabilities had their origin during the Veteran's period of active military service.  In the alternative, it is contended that these disorders are causally related to service connected posttraumatic stress disorder.  Finally, it is contended that the Veteran's hypertension is causally related to his "kidney problems."
 
Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 1131.  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303.  
 
In order to establish service connection for a claimed disability, there must be competent evidence of that disability; medical, or in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and competent evidence of a nexus between the claimed inservice disease or injury and the current disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  
 
Finally, service connection may be granted for disability which is proximately due to or the result of a service-connected disease or injury.  The United States Court of Appeals for Veterans Claims (Court) has held that when aggravation of a Veteran's nonservice-connected disability is proximately due to or the result of a service-connected disease or injury, it too shall be service connected to the extent of the aggravation.  See Allen v. Brown, 7 Vet. App. 439, 446 (1995).  
 
Pursuant to law and regulation, an increase in severity of a nonservice-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, is to be service connected.  In reaching a determination as to aggravation of a nonservice-connected disability, consideration is required as to what the competent evidence establishes as the baseline level of severity of the nonservice-connected disease or injury (prior to the onset of aggravation by the service-connected condition) in comparison to the medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  These findings as to baseline and current levels of severity are to be based upon application of the corresponding criteria under the Schedule for Rating Disabilities (38 C.F.R. § Part 4) for evaluating that particular nonservice-connected disorder.  38 C.F.R. § 3.310 (2013).  
 
In the present case, service treatment records are negative for history, complaints, or abnormal findings indicative of either a chronic genitourinary or gastrointestinal disorder, or hypertension.  At his 1970 service separation examination in 1970, the Veteran denied any problems with high blood pressure, as well as any stomach/intestinal difficulties, and genitourinary problems.  Clinical evaluation of the Veteran's heart and vascular system, his abdomen and viscera, and his genitourinary system revealed normal findings, and no pertinent diagnoses were noted.
 
The earliest clinical indication of the presence of a chronic genitourinary disorder or hypertension appears to be in 1979, approximately nine years following the Veteran's discharge from active duty when he was diagnosed with glomerulonephritis leading to hypertension.  An extrinsic obstruction of the Veteran's left ureter and colonic polyps were first noted no earlier than 2006, once again, many years following the appellant's s discharge from active duty.
 
At an August 2013 VA genitourinary examination, which involved a full review of the Veteran's claims folder, it was noted that a repeat computerized axial tomography/intravenous pyelogram performed in April 2007 showed a persistent filling defect at the left ureter felt to be due to extrinsic compression from the renal vein.  Significantly, the Veteran had experienced no further problems or treatment since that time.  Nor in August 2013 did he exhibit any urinary symptomatology.  In the opinion of the examiner, the Veteran's genitourinary condition was less likely incurred or caused by any claimed inservice injury, event, or illness.  This was particularly the case given that the Veteran had no symptoms of urinary problems in service, and that his left ureter condition was found no earlier than 2006, more than 36 years following his separation from service.  

The examiner further opined that the Veteran's genitourinary condition was less likely than not proximately due to or the result of his posttraumatic stress disorder.  The examiner found that the weight of medical literature, as well as the evidence showed no relationship between the appellant's post-traumatic stress disorder and pathology of the ureters.  Hence, the examiner opined that the Veteran's ureter disability was not known to be aggravated by posttraumatic stress disorder.  Finally, the examiner found that any kidney pathology noted was less likely than not incurred in or caused by a claimed inservice injury, event, or illness.  The examiner found no documentation of any kidney problems in service or on separation.  Further, the examiner observed that at separation, the Veteran had no kidney issues and clearly stated that he was in good health.  Further, there were no abnormal urine tests in service, and it was not until 1979, almost 9 years following the Veteran's discharge, that he diagnosed with what was probable glomulonephritis along with its sequelae of hypertension and proteinuria.  Finally, the examiner opined that the Veteran's claimed kidney condition was less likely than not proximately due to or the result of his posttraumatic stress disorder given that the weight of medical evidence and literature showed no relationship between posttraumatic stress disorder and any kidney condition.  Moreover, the Veteran's posttraumatic stress disorder showed no aggravation of preexisting kidney disease, based on the weight of medical literature.
 
Further following an August 2013 VA examination for hypertension the examiner opined that hypertension was less likely than not incurred in or caused by any claimed inservice injury, event, or illness.  This was felt to be the case given the fact that there was no mention of hypertension in service, and that two recorded blood pressure measurements taken in service were both normal.  According to the examiner, the Veteran developed ankle swelling in 1979, at which time he was diagnosed with glomulonephritis and hypertension, accompanied by proteinuria.  Significantly, the examiner noted that glomulonephritis was well known to cause both hypertension and proteinuria.  The examiner opined that the Veteran's hypertension was less likely than not proximately due to or the result of his posttraumatic stress disorder.  While according to the examiner, longstanding posttraumatic stress disorder was known to cause hypertension, the Veteran had a clear etiological factor for his hypertension, namely, glomulonephritis.  Moreover, the onset of the Veteran's hypertension was nine years following his separation from service, which was too short a period to be considered "longstanding."
 
Turning to the issue of entitlement to service connection for a chronic gastrointestinal disorder, following an August 2013 VA examination and a full review of the Veteran's claims folder, the VA examiner opined that the Veteran's colonic polyps and/or diverticulosis were less likely than not incurred in or caused by any claimed inservice injury, event, or illness.  This was felt to be the case given that there were no gastrointestinal symptoms related to colonic polyps noted in service.  The examiner also noted that the Veteran's colonic polyps and diverticulosis were first noted on screening colonoscopy in 2006, 36 years following his discharge from service.  In the opinion of the examiner, this was too long a time span to establish an etiological relationship.  Moreover, the Veteran was over 50 in 2006, which is a common age for colonic polyps and diverticulosis.  Finally, the examiner opined that the weight of medical evidence showed no aggravation of colonic polyps/diverticulosis by posttraumatic stress disorder.  
 
The Board finds the aforementioned opinions of a VA physician highly probative, because those opinions were based upon a review of the Veteran's entire claims folder, as well as other pertinent medical records, and full examinations, including history and clinical findings.  See Prejean v. West, 13 Vet. App. 444, 48-9 (2000) (factors for assessing the probative value of a medical opinion are the examiner's access to the claims file, and the thoroughness and detail of the opinion).  The VA physician reviewed the claims folder, discussed the Veteran's medical history, provided well-reasoned medical opinions, and alluded to the evidence which supported those opinions.  Id.  Under the circumstances, the Board is of the opinion that the probative medical evidence of record fails to establish that the Veteran suffers from genitourinary or gastrointestinal disorders, or hypertension which are in any way related to or the result of his period of active military service.  Nor has it been demonstrated that the disabilities in question are in any way causally related to service-connected posttraumatic stress disorder.
 
In evaluating the Veteran's claims, the Board has a duty to assess the credibility and weight to be given to the evidence of record.  See Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  In that regard, the Veteran has attributed the disabilities at issue to his period of active military service, or, in the alternative, service connected posttraumatic stress disorder.  However, not until September 2006, many years following his discharge from service, did the Veteran file a claim for service connection for any of those disabilities.  To the extent the Veteran does, in fact, suffer from chronic gastrointestinal or genitourinary pathology, and hypertension, pertinent and competent evidence of record is to the effect that such pathology is unrelated to the Veteran's period of active military service, or service-connected posttraumatic stress disorder.  Significantly, the passage of many years between discharge from service and medical documentation of a claimed disability (as in this case) is a factor which weighs against these claims.  See Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  In this case, there is no medical evidence suggesting a link between the disabilities at issue and either the Veteran's period of active military service, or his posttraumatic stress disorder.  Hence the claims for service connection must be denied.
 
As noted above, the Veteran has attributed the disabilities at issue to an incident or incidents of his period of active military service, or to service-connected posttraumatic stress disorder.  The Veteran's statements, however, when weighed against the objective evidence of record, are neither credible nor of particular probative value.  Significantly, the Veteran, as a lay person, is not competent to create the requisite causal nexus for the disabilities at issue.  Although lay persons are competent to provide opinions on certain medical issues [see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)], the issue as to the etiology of the disabilities in question falls outside the realm of common knowledge of a lay person.  Significantly, evidence which requires medical knowledge must be provided by someone qualified as an expert by knowledge, skill, experience, training, or education, none of which the Veteran possesses.  See Jandeau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  
 
Increased Rating
 
The Veteran seeks entitlement to an increased evaluation for his posttraumatic stress disorder.  He contends that the manifestations of that disability are more severe than presently evaluated, and productive of a greater degree of impairment that is reflected by the 50 percent scheduler evaluation now assigned.
 
In that regard, disability evaluations, in general, are intended to compensate for the average impairment of earning capacity resulting from a service-connected disability.  They are primarily determined by comparing objective clinical findings with the criteria set forth in the Rating Schedule.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  Where there is a question as to which of two evaluations apply, the higher evaluation will be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).
 
In order to evaluate the level of disability and any changes in the disorder it is necessary to consider the Veteran's complete medical history.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of that disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  Nonetheless, the Veteran may experience multiple distinct degrees of disability which might result in different levels of compensation from the time an increased rating claim is filed until a final decision is made.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Accordingly, the analysis in the following discussion is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.
 
Finally, ratings are to be based as far as practicable upon the average impairment of earning capacity, with the additional proviso that the Secretary shall, from time to time, readjust the schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the scheduler evaluation is found to be inadequate, the Under Secretary for Benefits or the Director of Compensation and Pension Service, upon field station submission, is authorized to approve, on the basis of the criteria set forth in 38 C.F.R. § 3.321 (2013), an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture, with such related factors as a marked interference with employment or frequent periods of hospitalization, as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2013).  
 
In the present case, during the course of VA outpatient treatment in January 2009, it was noted that the Veteran looked and sounded fairly good, and that he did not feel that he needed to be seen for three months.  The appellant reported having good relations with his children and grandchildren, and his depression was reportedly in remission with medication.  The Global Assessment of Functioning Score was reported as 70.
 
During the course of subsequent VA outpatient treatment in May 2009, the Veteran was described as alert, cooperative, and well oriented, with no thought disorder and normal affective responses.  Reportedly, the majority of the Veteran's current problems were related to his back and knee pain.  The pertinent diagnosis noted was posttraumatic stress disorder with depression, with a Global Assessment of Functioning Score of 65.
 
At a June 2009 VA psychological examination the Veteran reported increasing night sweats and nightmares, and attacking his wife in his sleep.  He also reported increasing depression, anxiety, and irritability.  The Veteran was taking medication for his psychiatric disorder, and had no associated side effects.  Reportedly, the Veteran had been taking medication for three years, to which the response had been "good."  The Veteran reported that over the prior year he had received psychotherapy as often as twice a month, with a good response.  He denied being hospitalized for psychiatric reasons, nor needing to make any emergency room visits. 
 
When questioned regarding any major changes in his daily activities, the Veteran indicated that he had become more withdrawn and less active in social activities.  He reported a tendency to fight and argue with his wife and granddaughter.  According to the Veteran, he was currently not working because he was medically retired "due to back problems."  
 
On mental status examination, the Veteran's orientation was within normal limits, and his appearance and hygiene were appropriate.  The Veteran's behavior was similarly appropriate, and he maintained good eye contact during the examination.  The Veteran's affect and mood showed a depressed mood which, according to the appellant occurred approximately 3 to 5 times a week, with each episode lasting for a few hours.  The examiner also noted impaired impulse control, with some unprovoked irritability and periods of violence affecting the Veteran's motivation by being less social and more withdrawn, and causing his mood to become more irritable.  According to the Veteran, he preferred to stay by himself, and he avoided social functions.  The appellant's speech and communication ability was within normal limits.  The Veteran did exhibit impaired attention and/or focus, and at times he forgot what he was talking about.  Panic attacks were absent, and there was no evidence of any suspiciousness.  Nor was there any history or evidence of delusions.  

The Veteran further denied a history of or current hallucinations, as well as obsessional rituals.  The Veteran's thought processes were appropriate, and there was no evidence of any slowness of thought.  The Veteran did not appear confused, his judgment was not impaired, and abstract thinking was within normal limits.  The Veteran did exhibit a mildly impaired memory, in that he forgot names, directions, and recent events.  Suicidal and homicidal ideation was absent.  At the time of examination, behavioral, cognitive, social, affective or somatic symptoms attributed to the Veteran's posttraumatic stress disorder were:  difficulty with concentration and short-term memory on occasion, stomach problems, and strained relations with family members.  The diagnoses noted were posttraumatic stress disorder, and depressive disorder, not otherwise specified.  The Global Assessment of Functioning Score at the time of examination was 63.  According to the examiner, the Veteran was capable of managing benefit payments and his money.  Mentally, however, he occasionally experienced some interference in performing the activities of daily living due to short-term memory problems and concentration difficulties.  According to the examiner, the Veteran had difficulty establishing and maintaining effective work/school and social relationships because, with the exception of his group therapy, he did not have too many friends.  Moreover, he experienced difficulty in maintaining effective family role functioning due to difficulty getting along with his wife and granddaughter.  Reportedly, the Veteran experienced occasional interference with recreation or leisurely pursuits due to the fact that he was withdrawn and had lost interest in things.  However, he had no difficulty understanding commands.  
 
At an August 2011 VA outpatient treatment session the Veteran's life was described as "rather quiet and stable", and that he was neither suicidal nor homicidal.  The pertinent diagnosis was posttraumatic stress disorder, with a Global Assessment of Functioning Score of 65.  A similar score was assigned in December 2011.

At the time of a subsequent VA psychological examination in February 2012, it was noted that the Veteran's posttraumatic stress disorder was characterized by occupational and social impairment due to mild or transient symptoms which decreased work efficiency and the ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by medication.  When questioned, the Veteran indicated that his marriage had been "up and down," with more fighting in the past few years.  Moreover, according to the Veteran, his relationship with his children had been distant, in that he had become "a lot more withdrawn."  According to the examiner, symptoms associated with the Veteran's posttraumatic stress disorder consisted of depressed mood, anxiety, suspiciousness, panic attacks which occurred weekly or less often, chronic sleep impairment, mild memory loss (such as forgetting names, directions, or recent events), disturbances of motivation and mood, and difficulty in establishing and maintain effecting work and social relationships.  The pertinent diagnosis noted was posttraumatic stress disorder, with a Global Assessment of Functioning Score of 52.  
 
During the course of VA outpatient treatment in February 2013, there was noted a diagnosis of depression.  The Global Assessment of Functioning Score assigned was 59.
 
At an October 2013 VA psychological examination the Veteran was diagnosed with posttraumatic stress disorder with depressive features.  While the claims folder was apparently not available, the examiner did review the Veteran's remote medical data.  When questioned, the Veteran reported frequent verbal arguments with his wife and 15-year-old granddaughter revolving about his irritability.  Additionally noted were ongoing sleep problems, as well as weekly flashbacks.  According to the Veteran, he was avoidant of crowds, closed buildings, driving, and long trips.  Moreover, he tended to avoid thinking and talking about his experiences.  When questioned, the Veteran acknowledged emotional numbness/detachment from others, some of which stemmed from the loss of his daughter in 1982.  Additionally noted were problems with depressed mood due to "worries about death and loss."  
 
Symptomatology attributable to the Veteran's posttraumatic stress disorder consisted of a depressed mood, as well as anxiety, panic attacks which occurred weekly or less often, mild memory loss (forgetting names, directions, or recent events), and disturbances of motivation.  Also noted were problems with decreased appetite, feelings of hopelessness/helplessness, and a loss of pleasure.  According to the examiner, as a result of the Veteran's service-connected posttraumatic stress disorder, he experienced occupational and social impairment, with reduced liability and productivity.  The Global Assessment of Functioning Score assigned was 55.  
 
In a medical opinion of late October 2013, a VA Medical Officer indicated that she was in "full agreement" with the October 2013 VA psychologist's clinical findings.
 
The 50 percent evaluation currently in effect for the Veteran's service-connected posttraumatic stress disorder contemplates the presence of occupational and social impairment, with reduced reliability and productivity due to such symptoms as:  a flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and/or difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).  
 
In contrast, a 70 percent evaluation requires demonstrated evidence of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); special disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and/or an inability to establish and maintain effective relationships.  Id.
 
Global Assessment of Functioning Scores are a scale reflecting "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242-(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, (DSM-IV), page 32].  A Global Assessment of Functioning Score of between 41 and 50 is defined as "serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A Global Assessment of Functioning Score of between 51 and 60 is defined as "moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A Global Assessment of Functioning Score of between 61 and 70 is defined as "some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships."
 
While the Rating Schedule does indicate that the rating agency must be familiar with the Diagnostic and Statistical Manual of Mental Disorders, it does not assign disability percentages based solely on Global Assessment of Functioning Scores.  See 38 C.F.R. § 4.130 (2013).  Rather, Global Assessment of Functioning Scores are but one factor to be considered in conjunction with all other pertinent evidence of record.
 
In light of the evidence, the preponderance of the most probative evidence shows that no more than a 50 percent evaluation is warranted for the Veteran's service-connected posttraumatic stress disorder.  Significantly, at no time during the period in question did the Veteran exhibit symptomatology consistent with a 70 percent evaluation, such as obsessional rituals which interfered with his routine activities; illogical, obscure, or irrelevant speech, or spatial disorientation.  While it is true that, at the time of the aforementioned VA psychiatric examination in June 2009, the Veteran was described as exhibiting impaired impulse control with some unprovoked irritability and periods of violence, such findings are not characteristic of the Veteran's predominant psychiatric symptomatology.  In fact, during the course of that same examination, the Veteran's appearance and hygiene were described as appropriate, as was his behavior.  The Veteran's communication and speech were within normal limits, and panic attacks were absent, with no evidence of any suspiciousness or delusions.  The Veteran's thought processes were appropriate, and there was no evidence of any confusion.  While there was evidence of mild memory loss, the Veteran's judgment was not impaired, and his abstract thinking was within normal limits.
 
Significantly, at his October 2013 VA psychological evaluation the Veteran was described as exhibiting a depressed mood and anxiety, as well as panic attacks which occurred weekly or less often, mild memory loss, and disturbances of motivation and mood, symptoms characteristic of no more than a 50 percent evaluation.  Moreover, according to the examiner, as a result of the Veteran's service-connected posttraumatic stress disorder, he experienced occupational and social impairment, with reduced reliability and productivity, once again, characteristic of no more than a 50 percent evaluation.  Significantly, during the course of the current appeal, the Veteran's Global Assessment of Functioning Scores have ranged from 52 to 70, representative of no more than "moderate" symptomatology.  Under the circumstances, no more than a 50 percent evaluation is warranted for the Veteran's service-connected posttraumatic stress disorder.  Moreover, based on a review of the entire evidence of record, the Board is of the opinion that the disability picture presented by the Veteran's service-connected posttraumatic stress disorder is appropriately contemplated by the Rating Schedule, and that referral for consideration of an extraschedular evaluation is, therefore, not in order.  See Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  
 
 
ORDER
 
Entitlement to service connection for a genitourinary disorder, claimed as "kidney problems," to include as secondary to posttraumatic stress disorder, is denied.
 
Entitlement to service connection for hypertension, to include as secondary to "kidney problems" and/or post-traumatic stress disorder is denied.
 
Entitlement to service connection for a gastrointestinal disorder, to include as secondary to posttraumatic stress disorder, is denied.
 
Entitlement to an evaluation in excess of 50 percent for posttraumatic stress disorder is denied.  


	                        ____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


